Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5-8,13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150127616 A1 Hasegawa, Tohru et al. (hereinafter Hasegawa) in view of US 20110238716 A1 Amir, Arnon et al. (hereinafter Amir) and US 9639540 B2, Sparkes, Andrew et al. (hereinafter Sparkes).
Regarding claim 15, Hasegawa teaches A computer system for detecting a falsification in a file system having a WORM (Write Once Read Many) function, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions comprising: (Hasegawa [0001] The present invention relates to a file system which realizes support for write once read many (WORM) cartridges.[FIG. 3] shows WORM system with processor, memory and device with ability to read and execute computer readable medium[0109] The present invention may be embodied by a person skilled in the art using technical concepts in other categories. For example, a program could be created program instructions to determine that the tape includes a first physical partition on the tape, a second physical partition on the tape, and a … physical partition on the tape (Hasegawa [FIG.1] shows the partitions on the tape [0045] A WORM cartridge may be prepared or formatted by dividing the built-in tape into two WORM partitions, for recording the history of a plurality of files and metadata (including the allocation of one or more recorded files) in the one WORM data partition, and for recording metadata in the other WORM index partition[0051] In the present invention, when a WORM cartridge is formatted for LTFS)								wherein the first physical partition contains metadata of the file system comprising metadata associated with a WORM-specified file, and metadata associated with a rewritable file (Hasegawa [0006] Here, metadata such as allocation data for a file is recorded in the index partition, and file data is primarily recorded in the data partition.  [0038] Therefore, metadata is frequently appended to the index partition as a sequence of operations is performed such as writing a small number of files, unmounting a cartridge, and writing a small number of files immediately after mounting the cartridge. [0045] A WORM cartridge may be prepared or formatted by dividing the built-in tape into two WORM partitions, for recording the history of a plurality of files and metadata (including the allocation of one or more recorded files) in the one WORM data partition, and for recording metadata in the other WORM index partition. [FIG. 1] shows a visual)													the second physical partition contains a file body of a file and a copy of the metadata of the file system, and the … physical partition contains the metadata associated with the WORM-specified file (Hasegawa [0006] Here, metadata such as allocation data for a file is recorded in the index partition, and file data is primarily recorded in the data partition.  [0015] Metadata (Metadata 1, Metadata 2, Metadata 3) is also recorded in the data partition along with the actual file data  [0045] A WORM cartridge may be prepared or formatted by dividing the built-in tape into two WORM partitions, for recording the history of a plurality of files and metadata (including the allocation of one or more recorded files) in the one WORM data partition, and for recording metadata in the other WORM index partition. [FIG. 1] shows a visual)			wherein the metadata associated with the WORM-specified file is only appended on the tape at the end of the third partition when any file with a WORM attribute is added or when a previously recorded file attribute is changed to a WORM attribute; (Hasegawa [0008] File allocation information is frequently updated, but data is always being appended so that the tape becomes a so-called sequential access device. When data is recorded to a single partition, the allocation information is always recorded at the end [0038] Therefore, metadata is frequently appended to the index partition as a sequence of operations is performed such as writing a small number of files, unmounting a cartridge, and writing a small number of files immediately after mounting the cartridge [0073] Three different statuses (1, 2, 3) can be used in the table T to indicate whether or not a cartridge has been accessed and whether or not the index area has been updated. This is the specifying feature of the present invention[0082] If the access status has been set to 1, the tape cartridge is mounted in a tape drive, and metadata recorded in the WORM index partition is read from the mounted tape cartridge in Step 130 [82-100] further elaborate on metadata recording  [FIG.5] show a flowchart program instruction to receive a request … and program instructions to store metadata associated with the target file in the first physical partition on the tape, the second physical partition on the tape, and the … physical partition on the tape, (Hasegawa [FIG.3 & FIG.5] show the requesting process) [0006] Here, metadata such as allocation data for a file is recorded in the index partition, and file data is primarily recorded in the data partition.  [0038] Therefore, metadata is frequently appended to the index partition as a sequence of operations is performed such as writing a small number of files, unmounting a cartridge, and writing a small number of files immediately after mounting the cartridge. [0045] A WORM cartridge may be prepared or formatted by dividing the built-in tape into two WORM partitions, for recording the history of a plurality of files and metadata (including the allocation of one or more recorded files) in the one WORM data partition, and for recording metadata in the other WORM index partition. [FIG.5] show a flowchart highlighting mounting)		wherein the metadata associated with the target file in the … partition is appended at the end of the metadata associated with the WORM-specified file in response to receiving an unmounting command (Hasegawa [0008] File allocation information is frequently updated, but data is always being appended so that the tape becomes a so-called sequential access device. When data is recorded to a single partition, the allocation information is always recorded at the end [0025] FIG. 3 is a diagram showing the unmounting and mounting flow when reading and writing occur.  [0026] In LTFS LE, the unmounting and mounting operations ... the tape drives are assigned using an LRU-based algorithm, and tapes are unmounted [0038] Therefore, 
	Hasegawa lacks explicitly mentioning add or having a third partition; determining that the target file metadata appears in the third partition metadata; corresponding actions and processes and based on determining that the target file metadata appears in the third partition metadata,									Amir teaches the extra use of a third partition (Amir [0082] the method may further comprise writing a plurality of files to a third partition of a magnetic recording tape using a tape drive, and writing an index to the second partition of the magnetic recording tape using the tape drive, the index including information about locations of data of the plurality of files in the first and third partitions. In addition, more than three partitions may be included, with information about locations of data of the plurality of files in all of the partitions other than the second partition written in the index on the second partition [0197] the index may further comprise a plurality of user settable file attributes. In more approaches, the index may further contain a hierarchical directory and structure. The plurality of files may be stored on more than one partition, such as a determining that the target file metadata appears in the third partition metadata; corresponding actions and processes based on determining that the target file metadata appears in the third partition metadata, ( Amir [0009] storing file content in a first data partition of a magnetic recording tape using a tape drive; storing an index in a second data partition of the magnetic recording tape using the tape drive, the index comprising file content indexing information; and retrieving a desired portion of file content stored in the first data partition by providing direct access to arbitrary locations of the file content using the indexing information. [0012] reading data from a magnetic recording tape having at least two partitions according to another approach includes reading an index stored on a first partition of a magnetic recording tape using a tape drive; finding locations of a plurality of file portions on the magnetic recording tape using the index; and reading the file portions from a second partition of the magnetic tape using the tape drive.  [0037] In another general embodiment, a method comprises storing file content in a first data partition of a magnetic recording tape using a tape drive, storing an index in a second data partition of the magnetic recording tape using the tape drive, and retrieving a desired portion of file content stored in the first data partition by providing direct access to arbitrary locations of the file content using the indexing information  [0044] A method for reading data from a magnetic recording tape having at least two partitions according to another general embodiment includes reading an index stored on a first partition of a magnetic recording tape using a tape drive; finding locations of a plurality of file portions on the magnetic recording tape using the to set a file setting of a target file to a WORM setting; (Sparkes [Col. 3, lines 45-67] a WORM storage system, such as the FIG. 1 system 5, includes a retention manager 16 which enables a retention period to be set for each file that is to be treated as a WORM file; in this case, the WORM protection features 15 are arranged to allow the WORM attribute of a file, once set to designate the file as a WORM, only to be changed after the retention date is reached (and, even then, the ability to do this may be restricted to a privileged user). Of course, it would also be possible to arrange for the WORM protection features to allow the WORM attribute of a file to be changed during its retention period, for example, by a privileged user. Exactly what provision is made for changing the WORM status of a file will depend on the regulatory requirements or enterprise policy behind the retention regime being implemented by the storage system.[Col. 1, lines 1-23] further elaborates)				receiving a request to change the target file, wherein the request to change the target file comprises an action selected from the group consisting of: renaming the target file, changing the target file content, deleting the target file, changing an attribute of the target file; determining the target file metadata… rejecting the request to change the target file (Sparkes [Col.1, lines 14-25] Much of the data subject to a data retention regime will be in electronic form. Write-once-read-many, WORM, storage systems are well suited for retaining electronic data in immutable form. In a WORM storage system, data to be retained is stored in WORM files and the system provides protection mechanisms preventing changes to the file and 
Corresponding method claim 1 is rejected similarly as claim 15 above.
Corresponding product claim 8 is rejected similarly as claim 15 above. Additional limitations: computer readable abilities to read and execute instructions (Hasegawa [FIG. 3] shows WORM system with processor, memory and device with ability to read and execute computer readable medium [0109] The present invention may be embodied by a person skilled in the art using technical concepts in other categories. For example, a program could be created to execute in a computer each step in the method of the present invention. ) 
Regarding claim 6, the combination of Hasegawa, Amir, and Sparks teach The method of claim 1, further comprising storing a target file body in the second partition (Hasegawa [0006] Here, metadata such as allocation data for a file is recorded in the index partition, and file data is primarily recorded in the data partition.  [0015] Metadata (Metadata 1, Metadata 2, Metadata 3) is also recorded in the data partition along with the actual file data [0045] A WORM cartridge may be prepared or formatted by dividing the built-in tape into two WORM partitions, for recording the history of a plurality of files and metadata (including the allocation of one or more recorded files) in the one WORM data partition, and for recording metadata in the other WORM index partition. [FIG. 1] shows a visual)
Claim 13 (corresponding program claim) and 20 (corresponding system claim) are rejected similarly as above 6 above
Regarding claim 7, the combination of Hasegawa, Amir, and Sparks teach The method of claim 1, further comprising: receiving a request to change the third partition, wherein the request to change the third partition comprises an action selected from the group consisting of: changing the metadata associated with the WORM-specified file in the third partition, deleting the metadata associated with the WORM-specified file in the third partition, rewriting the metadata associated with the WORM-specified file in the third partition; and rejecting the request to change the third partition. (Sparkes [Col.1, lines 14-25] Much of the data subject to a data retention regime will be in electronic form. Write-once-read-many, WORM, storage systems are well suited for retaining electronic data in immutable form. In a WORM storage system, data to be retained is stored in WORM files and the system provides 
Corresponding product claim 14 is rejected similarly as claim 7 above. 
Claims 2,3,9,10,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150127616 A1 Hasegawa, Tohru et al. (hereinafter Hasegawa) in view of US 20110238716 A1 Amir, Arnon et al. (hereinafter Amir), US 9639540 B2, Sparkes, Andrew et al. (hereinafter Sparkes) and US 20150370845 A1 Haustein, Nils et al. (hereinafter Haustein).
Regarding claim 2, the combination of Hasegawa, Amir, and Sparks teach The method of claim 1, further comprising: reading the metadata in the first partition; reading the metadata associated with the WORM-specified file in the third partition (Hasegawa [0010] In LTFS, metadata is overwritten in the beginning portion of the index partition when a tape cartridge is unmounted. As a result, it is always possible to read the metadata from the index partition when a tape is mounted[0083] In Step 140, the read metadata is written to the index area of local storage.) --- (Amir [0080] At tape mount time, the files index and some or all the metadata files stored on the index partition can be quickly and efficiently read and saved or cached in a secondary storage system such as a computer or drive memory, hard disk drive, etc. and made available for fast access without need to seek the tape again to read them)					The combination lacks explicitly teaching determining a difference between the metadata in the first partition and the metadata associated with the WORM-specified file in the third partition; and based on determining the difference, transmitting a notification of the difference 											determining a difference between the metadata in the first partition and the metadata associated with the WORM-specified file in the third partition; and based on determining the difference, transmitting a notification of the difference (Haustein [0044] In operation 338, the checksum module 132 may read the metadata from the source server 110 for the selected file and copy it to the target server 115. The metadata is then read from the target server 110 and a second checksum is calculated. In operation 340, the first metadata checksum (metadata in first partition) of the selected file in the source server 110 may be compared to the second metadata checksum (metadata in third partition) determined in the target server 115 to determine whether they match. If the first metadata checksum does not match the second metadata checksum, then the method may return to operation 338 where the metadata copy process is repeated. [FIG. 3B] shows a notification of the difference based on determining the new metadata difference)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Hasegawa, Amir, and Sparks methods and make the addition of Nils Comparison of Metadata in order to create the ability to update a table through comparison based on certain mandatory criteria describing certain data (Nils [FIG. 3B] shows a notification of the difference based on determining the new metadata difference)
Claim 9 (corresponding product claim) and 16 (corresponding system claim) are rejected similarly as claim 2 above.
Regarding claim 3, the combination of Hasegawa, Amir, and Sparks teach The method according to claim 2, wherein determining a difference between the metadata in the first partition and the metadata associated with the WORM-specified file in the third partition comprises determining a difference in a parameter of the metadata, wherein the parameter of the metadata is selected from the group consisting of: a full path name, a File UID, file attributes, a time stamp, and an extent list. (Sparks [0025] FIG. 2 data structure 20 and shows, some of the standard attributes (file attributes) that it stores in respect of the associated file. These attributes include: File data-block pointers that point directly or indirectly to the data blocks holding the file data (path name); A file size attribute 21; User and group IDs 22, 23 that respectively identify the file owner (File UID); A `mode` attribute 24 that holds file type and access permission information; and A set of timestamps 25, (FIG.2 also shows extra blocks of storage which can entail the extent list which is described in the instant app. as "contiguous area of storage" ) ).
Claims 10 (corresponding product claim) and 17 (corresponding system claim) are rejected similarly as claim 3 above.
Claims 4,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150127616 A1 Hasegawa, Tohru et al. (hereinafter Hasegawa) in view of US 20110238716 A1 Amir, Arnon et al. (hereinafter Amir), US 9639540 B2, Sparkes, Andrew et al. (hereinafter Sparkes), US 20150370845 A1 Haustein, Nils et al. (hereinafter Haustein) and US 20170171631 A1 Peterson, Brian C. (hereinafter Peterson)
Regarding claim 4, the combination of Hasegawa, Amir, and Sparks teach The method according to claim 2, wherein determining the difference between the metadata in the first partition and the metadata associated with the WORM-specified file in the third partition further comprises:						The combination lacks explicitly teaching determining appearance of multiple instances of the metadata associated with the WORM-specified file in the third partition. 		However Peterson teaches determining appearance of multiple instances of the metadata associated with the WORM-specified file in the third partition (Peterson [0179] in some embodiments, the code may be rewritten so control circuitry 304 is instructed to evaluate multiple instances of metadata of segments of a condensed media asset simultaneously on a plurality of processors or processor threads, lowering the number of iterations needed and potentially speeding up computation time)												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Hasegawa, Amir, Sparks, and Haustein’s methods and make the addition of simultaneously determining multiple instances of metadata in order to ultimately speed up computation time. (Peterson [0179] lowering the number of iterations needed and potentially speeding up computation time).
Claims 11 (corresponding product claim) and 18 (corresponding system claim) are rejected similarly as Claim 4 above.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered
35 USC § 103
Regarding Applicant’s Argument (page: 14): “Applicant was not able to discern where "determining whether metadata exists in the third partition" or "based on determining that the target file metadata appears in the third partition metadata, rejecting the request to change the target file" is disclosed. Instead, Sparkes teaches "the WORM attribute of a file, once set to designate the file as a WORM" is arranged "to be changed after the retention date is reached". Sparkes also mentions "arrange for the WORM protection features to allow the WORM attribute of a file to be changed during its retention period, for example, by a privileged user". Allowing the WORM attribute of a file to be changed contradicts the language of the Applicant's amended independent claims.” Examiner’s response:- The Examiner respectfully disagrees with the applicant. The ability to determine a location of data and perform corresponding actions is already taught by Amir (Amir: para. 9,12,37,44).  Sparkes teaches identifying that a file is a worm file using attribute/metadata and then preventing changes/manipulations based on determining it is a worm file based on attribute/metadata ( Sparkes: [Col.1, lines 14-25], [Col. 2, 51-64], [Col.3, lines 46-67] and Col. 10). The examiner notes that looking at a location or metadata for access rights to manipulate a certain file/data is one common in the field and notes that the combination is appropriate. Having a certain section of memory dedicated as a WORM file section and preventing changes to that section due to the WORM attribute of the data is one common in the field and the combination of the art cited help teach that.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165